Citation Nr: 0326744	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran retired from active duty in May 1974 after more 
than 25 years of active service.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  A notice of disagreement was 
received in August 1998, a statement of the case was issued 
in April 1999, and a substantive appeal was received in 
August 1999.  Other claims raised by the veteran have either 
been granted or have not been appealed to the Board.  
Consequently, they are not before the Board at this time. 

In April 2003, the Board found that new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for cardiovascular disability.  The Board 
undertook additional development of this issue.


FINDING OF FACT

Cardiovascular disability productive of chest pain, shortness 
of breath and atrial fibrillation was manifested during the 
veteran's active duty service.  


CONCLUSION OF LAW

Cardiovascular disability productive of chest pain, shortness 
of breath and atrial fibrillation was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  The Board finds that the duty to notify and duty to 
assist provisions have been effectively met to the extent 
necessary to allow the Board to address the merits of this 
case to a limited degree.  Various communications to the 
veteran, including the statement of the case, supplemental 
statements of the case and the Board's April 2003 decision 
and remand have collectively notified the veteran of (a) the 
information and evidence not of record that is necessary to 
substantiate his claim, (b) the information and evidence that 
VA will seek to provide, and (c) the information and evidence 
that the veteran is expected to provide.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  Moreover, the duty to assist has been 
met as the record shows that all identified evidence has been 
obtained and that the veteran was afforded a medical 
examination with etiology opinion as required by 38 C.F.R. 
§ 3.159(c)(4).  Additional assistance to the veteran will be 
accomplished as more particularly set forth in the remand 
section of this decision.  However, VCAA has been met with 
regard to allow for appellate review of the limited question 
of service connection for cardiovascular disability 
productive of chest pain, shortness of breath and atrial 
fibrillation.

The Board undertook development of the evidence pursuant to 
38 C.F.R. § 19.9(a)(2) in this case.  38 C.F.R. § 19.9(a)(2) 
was invalided by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
in light of the Board's determination as to the question of 
service connection for cardiovascular disability productive 
of chest pain, shortness of breath and atrial fibrillation, 
there is no prejudice to the veteran by the Board addressing 
this limited question without preliminary review of the newly 
developed evidence by the RO.  

Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, because of 
the following decision there is no prejudice to the veteran 
resulting from any deficiency of notice with regard to the 
time period for submitting evidence. 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For veteran's 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, certain chronic 
disabilities, such as cardiovascular disability, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records indicate treatment for some form of 
cardiovascular disorder.  It appears from the January 1979 
rating decision that the veteran's claim was denied, in part, 
by a finding of no current cardiovascular disability.  Based 
on the recent VA medical opinion of June 2003, it appears 
that the veteran has a cardiovascular disability.  With 
regard to the critical question in this case, medical 
evidence of a nexus between an inservice injury or disease 
and the current disability, the examiner from June 2003 has 
provide the following opinion:

He has a chronic and recurrent atrial 
fibrillation of indefinite non-valvular, 
non-ischemic etiology dating back to the 
1950's and it was causing symptoms.  This 
atrial fibrillation could have been 
initially been caused by a probable sick 
sinus syndrome and later continued 
despite the sick sinus etiology was 
rightly treated with a pacemaker.  
Rightly so because the pace maker 
insertion certainly minimized the 
incidence of the syncopal episodes which 
were being associated with chest pains 
and every time they happened the veteran 
was thinking it to be a "heart attack". 

This medical opinion warrants a finding that cardiovascular 
disability productive of chest pain, shortness of breath and 
atrial fibrillation is related to the veteran's active duty 
service.  Service connection for such disability is therefore 
warranted. 


ORDER

Service connection for cardiovascular disability productive 
of chest pain, shortness of breath and atrial fibrillation is 
warranted.  To this extent, the appeal is granted. 


REMAND

The VA examiner who conducted the June 2003 examination also 
diagnosed atherosclerotic heart disease as well as 
cardiomyopathy, but the opinion is not clear as to whether 
these cardiovascular problems are related to service.  For 
example, the examiner commented that atherosclerosis "was a 
later addition."  Clarification is therefore necessary as 
this is a matter of medical complexity.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to the remaining issue of 
entitlement to service connection for 
cardiovascular disability other than 
disability productive of chest pain, 
shortness of breath and atrial 
fibrillation, the RO should review the 
record and take any necessary action to 
comply with all notice provisions of VCAA 
in accordance with Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  

2.  The RO should furnish the claims file 
to Rama Eachempati, M.D. and request that 
he again review the file and offer an 
addendum to his June 16, 2003, 
examination report with regard to whether 
or not the atherosclerotic heart disease 
and cardiomyopathy are at least as likely 
as not related to the veteran's active 
duty service or were caused by or 
aggravated by the cardiovascular symptoms 
noted during service manifested by chest 
pain, shortness of breath and atrial 
fibrillation.  A detailed rationale for 
all opinions expressed should be 
furnished.  If Dr. Eachempati is not 
longer available, then the claims file 
should be furnished to another VA 
cardiovascular examiner for the same 
review and opinion regarding the etiology 
of the atherosclerotic heart disease and 
cardiomyopathy. 

3.  After completion of the above, the 
expanded record should be reviewed by the 
RO.  Unless the benefit sought is granted 
in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

